TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 10, 2022



                                       NO. 03-21-00131-CV


                                  Hannah R. Tanner, Appellant

                                                  v.

                                Texas State University, Appellee




          APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
           REVERSED AND REMANDED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on January 7, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s order. Therefore, the Court reverses the trial court’s order and remands the case to the

trial court for further proceedings consistent with the Court’s opinion. The appellee shall pay all

costs relating to this appeal, both in this Court and in the court below.